PER CURIAM.
We reverse and remand that portion of the final judgment entered by the trial court, which finds certain notes and the mortgage prepared by the husband in favor of his father, a non-party, to be invalid. The trial court may not adjudicate the rights of a non-party.
We affirm the final judgment in all other respects, and specifically affirm that portion ordering the husband to clear' the title of the subject property or to bear the fees and costs in the event the wife is required to clear the title.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
DELL, STONE and SHAHOOD, JJ., concur.